Title: Domenico Caracciolo to the Commissioners, with a Contemporary Translation, 8 October 1778
From: Caracciolo, Domenico, Marchesse di Villa Marina
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       Paris ce 8. 8bre. 1778
      
      Je Suis persuadé, qu’il est dèja a Votre Connoissance, que le Roi de Deux Siciles mon Maitre à Ordonnée de tenir Ouverts les Ports dans tous ses domaines au Pavillion des Etats Unis de L’Amerique au moyen de quoi pour eviter tous espece d’equivoque dans ces tems, que la mer est couverte des armateurs de differente Nations, et aussi des Pirates, je vous prie de me faire Savoir les Couleurs du Pavillon des etats Unis de l’amerique et aussi la forme des Expeditions de mer pour mieux Connoitre la légalité des Patentes, qu’on à L’usage de presenter dans les Ports pour avoir l’entrée libre.
      J’ai l’honneur d’Etre avec la plus parfaite Consideration Messieurs Votre tres humble et tres obeissant Serviteur
      
       L’Ambassadeur de Naples
      
     